DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered. 

Response to Amendment

This office action is in response to communications filed 01/18/2022.  Claims 1, 3, 4, 8-11, 13-19 are pending.  Claim 2 is withdrawn.

Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are moot due to new grounds of rejection. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 8-11 and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 (and corresponding dependent claims 3, 4, 8-11, 13-19) recites “wherein the one or more tissue-specific training slides comprise the same tissue type as the first tissue type of the biological specimen disposed on the microscope slide…”  The 

Claim 18 recites “wherein the first tissue type comprises epithelial tissue."  The specification discloses the training slide comprises a tissue (breast, tumor) but does not explicitly disclose epithelial tissue. Please provide support for this limitation.

Claim 19 recites “,wherein the first tissue type comprises connective tissue. 
The applicant’s specification discloses tumor and breast for tissue types but does not explicitly disclose connective tissue.  Please provide support for this limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 8-11, 13-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al (US 2013/0100272 and hereafter referred to as “Price”) in view of Olson et al (US 2010/0027856 and hereafter referred to as “Olson”) and Potts et al (US 2012/0076390 and hereafter referred to as “Potts”).

Regarding Claim 1, Price discloses a system for enhancing a focus of an image of a biological specimen, the system comprising: 
(i) one or more processors (Figure 18, 260 215, 210, 225), and (ii) one or more memories coupled to the one or more processors, the one or more memories to store computer-executable instructions that, when executed by the one or more processors, cause the system to perform operations comprising (Page 9, paragraph 0101, Page 10, paragraph 0103 – it is inherent that there is a buffer for storing the computer executable instructions to perform the process): 
determining an in-focus focal base  plane value for a first slide position of a microscope slides (Page 12-13, paragraph 0122-0123, Page 8, paragraph 0084, Page 6, paragraph 0070), wherein the biological specimen disposed on the microscope slide 
deriving offset values that provide a best focus plane for each of a plurality of color channels or filter bands for the first slide position (Page 13, paragraph 0133-0136), wherein the offset values are derived from a pre-computed auto-focus model (Page 9-10, paragraphs 0100-0103) and
 capturing an image for each of the plurality of color channels or filter bands of the microscope slide at the first position based on the derived offset values and the determined in-focus focal base plane value (Page 13, paragraph 0133-0135).  
Price does not explicitly disclose the tissue specific training slides, wherein the one or more tissue-specific training slides comprise the same tissue type as the first tissue type of the biological specimen disposed on the microscope slide.
Olson discloses the pre-computed auto-focus model is derived from images acquired from one or more tissue specific training slides (Page 2, paragraph 0025-0027).    Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Price to include the missing limitation as taught by Olson in order to improve the quality (Page 1, paragraph 0007) as disclosed by Olson. 
The combination is silent on wherein the one or more tissue-specific training slides comprise the same tissue type as the first tissue type of the biological specimen disposed on the microscope slide.
Potts discloses wherein the biological specimen disposed on the microscope slide comprises a first tissue type, wherein the one or more tissue-specific training slides comprise the same tissue type as the first tissue type of the biological specimen 
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  

Regarding Claim 3, Price, Olson and Potts disclose all the limitations of Claim 1.  Price discloses wherein the in-focus focal base plane is determined by running an auto-focus technique on a gray scale slide image of the microscope slide at the first slide position (Page 13, paragraph 0103, Page 13, paragraph 0133-0136).  
	Regarding Claim 4, Price, Olson and Potts disclose all the limitations of Claim 1.  Price discloses wherein the in-focus focal base plane is determined by running an auto-focus technique on one or more color channel slide images of the microscope slide at the first slide position (Page 9-10, paragraphs 0100-0103).  .  
Regarding Claim 8, Price, Olson and Potts disclose all the limitations of Claim 6.  Olson discloses wherein the pre-computed auto-focus model is generated by deriving 
Regarding Claim 9, Price, Olson and Potts disclose all the limitations of Claim 6.  Olson discloses wherein the training offset values are derived for each of a plurality of slide positions for each slide in the one or more training slides (Page 2, paragraph 0024-0027).      Same motivation as above.    
Regarding Claim 10, Price, Olson and Potts disclose all the limitations of Claim 5.  Olson discloses wherein the training offset values are derived for a plurality of color channels or band filters for each of the plurality of slide positions (Page 2, paragraph 0009, 0025-0027, 0029).    Same motivation as above.
Regarding Claim 11, Price, Olson and Potts disclose all the limitations of Claim 6.  Olson discloses wherein the pre-computed auto-focus model includes information pertaining to a type of biological specimen present on the one or more training slides (Page 2, paragraph 0024-0027).     Same motivation as above  
Regarding Claim 13, Price, Olson and Potts disclose all the limitations of Claim 1.  Price discloses wherein the offset values are derived for at least two different slide positions (Page 13, paragraph 0133-0136).  
Regarding Claim 14, Price, Olson and Potts disclose all the limitations of Claim 1.  Price discloses wherein the offset values are derived by applying an auto- focus technique to the microscope slide at the first position by analyzing a plurality of colorAttorney Docket No.: Ventana-048US3/P31729-US-3 (Patent) channel or filter band-specific images of the microscope slide at the first position captured at a plurality of different focal planes (Page 9-10, paragraph 0101-0103).  

Regarding Claim 18, Price, Olson and Potts disclose all the limitations of Claim 1.  Potts discloses wherein the first tissue type comprises epithelial tissue (Page 3, paragraph 0037).  Same motivation as above.
Regarding Claim 19, Price, Olson and Potts disclose all the limitations of Claim 1.  , wherein the first tissue type comprises connective tissue (Page 3, paragraph 0036). Same motivation as above.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Price in view of Olson and Potts, as applied to claim 1 above, further in view of Krief et al (US 2007/0069106 and hereafter referred to as “Krief”).
Regarding Claim 15, Price, Olson and Potts disclose all the limitations of Claim 1.  Price does not explicitly disclose further comprising computing a composite image for the microscope slide at the first position by combining the captured images for each of the plurality of color channels or filter bands for the microscope slide at the first position.  Krief discloses computing a composite image for the microscope slide at the first position by combining the captured images for each of the plurality of color channels or filter bands for the microscope slide at the first position (Page 9, paragraph 0090-0091, Claim 27, ordinary skill in the art before the effective filing date to modify Price to include the missing limitation as taught by Krief in order have a way to analyze 
Regarding Claim 16, Price, Olson and Krief disclose all the limitations of Claim 15.  Krief discloses, wherein the composite image is a combination of a focused red channel image, a focused green channel image, and a focused blue channel image (Page 9, paragraph 0090-0091, Claim 26-27, see also claim 23-25).  Same motivation as above. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 9, 10, 11, and 16 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,768,403. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is broader than US 10,768,403.


Correspond to claim 1, 2 and 6 of US 10,768,403
A system for enhancing a focus of an image of a biological specimen, the system comprising (i) one or more processors, and (ii) one or more memories coupled to the one or more processors, the one or more memories to store computer-executable instructions that, when executed by the one or more processors, cause the system to perform operations comprising: 
determining an in-focus focal base  plane value for a first slide position of a microscope slide,  




wherein the biological specimen disposed on the microscope slide comprises a first tissue type;

deriving offset values that provide a best focus plane for each of a plurality of color channels or filter bands for the first slide position, wherein the offset values are derived from a pre-computed auto-focus model derived from images acquired from one or more tissue specific training slides, wherein the one or more tissue-specific training slides comprise the same tissue type as the first tissue type of the biological specimen disposed on the microscope slide; and  
capturing an image for each of the plurality of color channels or filter bands of the microscope slide at the first position based on the derived offset values and the determined in-focus focal base plane value.  

A system for enhancing a focus of an image of a biological specimen, the system comprising (i) one or more processors, and (ii) one or more memories coupled to the one or more processors, the one or more memories to store computer-executable 5 instructions that, when executed by the one or more processors, cause the system to perform operations comprising: 
determining an in-focus base focus plane for a first slide position of a microscope slide, wherein the in-focus base plane is determined by running an auto- focus routine on at least one of a gray scale or a color channel slide image 10 of the first slide position; 

see below


deriving offset values that provide a best focus plane for each of a plurality of color channels or filter bands for the first slide position, wherein the offset values are derived from a pre-computed auto-focus model; 






generating an image for each of the plurality of color channels or filter bands based 15 on the identified offset values and the determined in-focus base focus plane for the first slide position; and computing a composite image for the first slide position by combining each of the obtained images 

2. The system of claim 1, wherein the pre-computed auto-focus model is derived from images acquired from a series of training slides.
6. The system of claim 2, wherein the pre-computed training model includes information pertaining to a type of biological specimen present on the series of training slides.




The instant application’s “tissue specific” and “wherein the one or more tissue-specific training slides comprise the same tissue type as the first tissue type of the biological specimen disposed on the microscope slide” is an additional limitation. Olson discloses the pre-computed auto-focus model is derived from images acquired from one or more tissue specific training slides (Page 2, paragraph 0025-0027).   Potts discloses wherein the biological specimen disposed on the microscope slide comprises a first tissue type, wherein the one or more tissue-specific training slides comprise the same 
Claim 3 and 4 of the instant application corresponds to limitations included in claim 1 of US 10,768,403.
Claim 9, 10, 11, 12 and 16 correspond to claims 3, 5, 6, 7 and 8 of US 10,768,403.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



February 2, 2022